Citation Nr: 1410895	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-21 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's service connection claim for degenerative joint disease of the lumbar spine.  

However, the United States Court of Appeals for Veterans Claims has held that, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this regard, the record reveals a diagnosis of degenerative disc disease of the lumbar spine with disc bulge and mild left L2-4 radiculopathy in addition to degenerative joint disease.  Therefore, as shown on the first page of this decision, the Board has recharacterized the issue on appeal as entitlement to service connection for a lumbar spine disorder.

The Board observes that, in a June 2012 letter, the RO informed the Veteran and her agent that an April 2011 statement could not be accepted as a notice of disagreement as to the issue of entitlement to an increased rating for chronic bronchitis as it was untimely.  Thereafter, in September 2012, the Veteran submitted a notice of disagreement as to the June 2012 decision and a statement of the case was issued in January 2014.  However, the Veteran did not file a timely substantive appeal.  Therefore, such issue is not properly before the Board.

The Board further notes that, in a January 2014 statement, the Veteran indicated that she did not desire a Board hearing in connection with the current matter on appeal and requested that her case be sent to the Board as soon as possible.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of additional VA medical records dated from July 2010 to December 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  While the agency of original jurisdiction (AOJ) did not review such VA treatment records in connection with the Veteran's instant claim, as this appeal is being remanded, the AOJ will have an opportunity to review and consider such records in the readjudication of her claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that she injured her back while moving a case of toilet paper during her military service.  Therefore, she alleges that service connection for such disorder is warranted.

The Board initially finds that a remand is necessary in order to obtain outstanding records.  In this regard, the Veteran has alleged that she was treated for a back injury during service at Wilford Hall at Lackland Air Force Base in San Antonio, Texas, at the same time she was treated for a bilateral wrist injury.  While the Veteran's complete service treatment records have been associated with the record and note treatment at Wilford Hall, they do not include any records pertaining to back complaints.  Therefore, it is unclear whether there are additional clinical records filed under Wilford Hall that pertain to the Veteran's alleged back/lumbar spine complaints.  Consequently, a remand is necessary in order to attempt to obtain such records.

Additionally, in her August 2013 substantive appeal, the Veteran reported that she was approved for Social Security Insurance benefits based on both medical and non-medical findings in October 2012.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for Social Security Administration (SSA) benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board also observes that the Veteran had previously reported treatment from a Dr. J. Keene beginning in 1996.  Following the RO's request for such records, a March 2010 response indicated that Dr. Keene's practice had been sold to Dr. K. Sparks and all records had stayed with the office and new owner.  As such, the Veteran should be requested to provide an updated authorization form for Dr. Sparks in order to attempt to obtain Dr. Keene's records. 

Finally, the Board notes that the Veteran receives treatment for her back disorder through VA facilities located in Bakersfield, West Los Angeles, and Sepulveda, California.  The most recent VA treatment records of record are dated in December 2013.  Therefore, while on remand, updated VA treatment records from such facilities should be obtained for consideration in the Veteran's appeal.

The Board also finds that the Veteran should be afforded a VA examination with an opinion in connection with her claim.  In this regard, she alleges that she injured her back while moving a case of toilet paper during her military service.  While her service treatment records are negative for any complaints, treatment, or injuries to her back, such reflect treatment for cervical spine complaints in connection with lifting boxes, which supports her contention of an in-service lifting injury.  Moreover, the record reflects current diagnoses of degenerative joint disease of the lumbar spine and degenerative disc disease of the lumbar spine with disc bulge and mild left L2-4 radiculopathy.  Therefore, the Veteran should be afforded a VA examination in order to determine whether her current back disorder is related to her military service, to include her alleged injury while moving boxes.    

Finally, as noted in the Introduction, additional VA treatment records dated from July 2010 to December 2013 were associated with the record, but not considered by the AOJ.  Therefore, in the readjudication of the Veteran's claim, the entirety of the evidence should be considered, to include such VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request all clinical records pertaining to treatment for the Veteran's back/lumbar spine from Wilford Hall at Lackland Air Force Base in San Antonio, Texas, from June 1976 to October 1978.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Provide the Veteran the necessary authorization(s) for the release of private treatment records from Dr. Sparks (the physician who took over Dr. Keene's practice).  After obtaining authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

3.  Obtain VA treatment records dated from December 2013 to the present from the VA facilities located in Bakersfield, West Los Angeles, and Sepulveda, California.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her lumbar spine disorder. The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses referable to the Veteran's lumbar spine.

(B)  For each diagnosed lumbar spine disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include her in-service lifting injury. 

(C)  If arthritis of the lumbar spine is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such manifested within one year of the Veteran's discharge in October 1978 and, if so, to describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her lumbar spine disorder, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the VA treatment records dated from July 2010 to December 2013 contained in Virtual VA.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



